Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/13/2021.
Claims 1-20 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quercia et al. (2016/0092576 hereinafter Quercia) in view of Socol et al. (2019/0205473 Socol hereinafter).
	With respect to claims 1-2 and 11-12, Quercia teaches methods and systems for retrieving a plurality of content items maintained in an online system (i.e. provides access to a set of content items 406, such as text articles, pictures, video, audio, applications, data files)(Figure 4);
topics that may be of interest to the user 112, such as articles about news stories, movies, music, or books)(paragraph 0036 and Figure 4);
	identifying one or more content items of the plurality of content items associated with at least a threshold probability (i.e. An individual perspective rating threshold may be applied to avoid selecting content items 422 having a comparatively low individual perspective rating 1202, and a selection 1008 may be applied to the content items 422 presenting a comparatively high individual perspective rating 1202)(see Figures 4 and 12);
	retrieving information describing user engagement with the identified one or more
content items by one or more users of the online system (i.e. FIG. 4, a user 112 of a client device 110 may engage in an interaction 416 with the content provider 408 and/or content services 402);
	determining a value of a performance metric for the topic based at least in part on the retrieved information; determining that the value of the performance metric is at least a threshold value; receiving content describing an item from an entity having a presence on the online system, wherein the item is associated with the topic; determining an opportunity to communicate a recommendation to the entity to create a content item describing the item and to add a tag associated with the item to
the content item; and communicating the recommendation to the entity (i.e. finding a content item 422 that is of interest to the user 112, and may then select the content item viewing (e.g., " clicking through" from the content provider 408 to the content service 402 that hosts the content item 406). In such scenarios, each content item 406 that is presented to the user 112, but that the user 112 skips over and does not select for viewing, represents a waste of resources on the part of the content provider 408 in selecting and transmitting the content item 406 to the user 112. That is, presenting ten content item recommendations 406 to the user 112 that result in two " click-through" responses from the user 112 is more efficient than presenting fifty content item recommendations 406 that result in the same two " click-through" responses from the user 112. In addition to promoting user engagement of the user 112 with the content provider 408, such improvements in efficiency may conserve the resources of the content provider 408 in reducing the number of content item recommendations 512 that are not of interest to the user 112)(Figures 4-5 and paragraph 0049.
	Quericia does not teach, the newly amended limitations of recommending to an entity/user/influencer to create a new post to the online system for viewing by other users of the online system.  Nevertheless, Socol teaches a social media influencer orchestration. See Figure 1 “prompt 170C recommends the subject end user create a posting pertaining to a product name that is determined to be trending, or in the alternative, a news item that has been trending such as a recommendation to post an image of the end user 100 wearing a particular brand of clothing or accessory, or a recommendation to post a thought pertaining to a newsworthy event”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have modified Quericia to include the teachings of Socol of recommending to other users for topics that are of value/ trending in order to allow “anticipated impact of the 
	Quercia is silent as to accessing a trained machine learning model to make the prediction.  Official Notice is taken that it is old and well known to use Machine learning as a subset of artificial intelligence (AI). It is focused on teaching computers to learn from data and to improve with experience – instead of being explicitly programmed to do so. In machine learning, algorithms are trained to find patterns and correlations in large data sets and to make the best decisions and predictions based on that analysis. Machine learning applications improve with use and become more accurate the more data they have access to.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included using machine learning models to make the prediction in Quercia, because such a modification would “improve with use and become more accurate the more data they have access to”.
	

	With respect to claims 3,13 Quercia further teaches retrieving a set of attributes associated with each of the one or more users; and determining a set of targeting criteria associated with the topic based at least in part on the set of attributes associated with each of the one or more users; wherein the recommendation further comprises one or more options selected from the group consisting of: an option to specify an audience for the content item, wherein the audience for the content item corresponds to the targeting criteria associated with the topic and an option to add one or more images of topics 504 may be assigned a user perspective score 1102 (e.g., a metric of the user's polarity, knowledge, and/or interest in a particular topic 504), which may be assessed, e.g., according to how often the user 112 refers to the topic 504 in conversation; the tone of expressions of the user 112 while discussing the topic 504 and/or the user perspective 510; and/or the user background 604 of the user 112)(Figure 11 and paragraph 0062).

	With respect to claims 4, 8, 14, 18  Quericia teaches  receiving a request from the entity to create the content item describing the item, wherein the request specifies that the audience for the content item corresponds to the targeting criteria associated with the topic; generating the content item describing the item based at least in part on the request; determining an opportunity to present content to a viewing user of the online system; identifying a set of candidate content items eligible for presentation to the viewing user based at least in part on the targeting criteria, wherein the content item included among the set of candidate content items; ranking the content item among the set of candidate content items based at least in part on the targeting criteria; selecting one or more content items from the set of candidate content items for presentation to the viewing user based at least in part on the ranking; and sending the selected one or more content items for presentation to the viewing user (i.e. Sorting 1104 by user perspective scores 1102 may be applied to the user perspectives 510, and a maximum user perspective score threshold 1106 may be applied to remove a user perspective 510 about which the user 112 is so polarized that the presentation of differing individual topic two user perspectives 510 among the remaining user perspectives 510 may enable an identification of the topics 504 about which differing individual perspectives 504 of other individuals 502 may be desirably identified and selected in accordance with the techniques presented herein)((Figure 11 and paragraph 0062).

	With respect to claims 5-7, 15-17 Quercia teaches on step 710 presenting the content item 422 to the user. Quercia is silent as to presenting the items as a catalog describing the products associated with the entity.  Official Notice is taken that it is old and well known to present the items for sale as a catalogue or pamphlet, in order to better market the products for sale.

	With respect to claims 9, 19 Quercia further teaches wherein the recommendation is communicated to the entity in conjunction with the value of the performance metric for the topic (See Figure 5 and paragraph 0039).

	With respect to claims 10, 20, Quercia further teaches wherein the probability that each of the plurality of content items is associated with the topic is predicted based at least in part on one or more selected from the group consisting of: a tag comprising one or more of the plurality of content items, an image comprising one or more of the plurality of content items, and a video comprising one or more of the plurality of content items (i.e.  provides access to a set of content items 406, such as text articles, pictures, video, audio, applications, data files)(paragraph 0035).

The following prior art are considered pertinent to applicant's disclosure are made of record and not relied upon are:
	Kennan et al. (2015/0067048) teaches on paragraph 0028, a system identifies trending content such as articles, publications, blog posts, etc., and prompts an organization to promote this content in a content feed of a social network service. For example, the system may prompt the organization to pay a fee in order to insert a sponsored update describing the content item into a content feed of a social network service. Accordingly, viewers of the sponsored update may associate the content item with the organization that promoted the content item, helping to increase publicity, brand awareness, and brand recognition for the organization. In some embodiments, the sponsored content item in the content feed may include a link allowing the viewer to follow the organization promoting the sponsored update. Thus, the system allows organizations to leverage the popularity of trending and viral articles in order to increase a number of members that follow the organization.

	Hamedi et al. (2019/0034976) teaches on paragraph 0160, a system may monitor or otherwise check for marketing opportunities, chances to post about a trending topic, etc. Such monitoring can determine answers to potential requests (i.e., a recommended aspect) without an explicit input or selection from a user. For example, a user may make an adjustment or optimization to his or her marketing mix modeling software, business intelligence software, enterprise resource planning, or other business and operations software that may re-appropriate funds, refine goals, or adjust 
	Gao (2016/0300262) discloses an online system that “receives information from a third party system describing a target group” and “determines whether to continue storing the information describing the target group by determining a monetization value for the target group when the target group is used to select content for presentation to one or more users.” (Gao, [0006]). Gao further discloses that “the online system 140 receives 305 a target group identifier associated with one or more characteristics of online system users from the third party system 140; in this example, the target group includes online system users having at least a threshold number of the characteristics.” (Gao, [0037]).
	
	Li (2015/0012350) discloses “measuring the value of marketing contributions to deals.” (Li, Abstract).

	 Ayloo  (2011/0167486) discloses a method that “instead of contacting the advertisement server immediately, determines whether the advertisement cache on the 
client device contains any advertisement cache on the client device contains any advertisements that satisfy criteria specified by the application.” 

	Kumar et al. (2019/0207894) teaches group to include only a subset of the plurality of additional users who are noted by the computer system as experts on a topic derived from the communication phrase.

	Ogawa et al. (2015/0081725) teaches topic network, and the remaining users in the main cluster 1902 are used to form the ranked list of outputted influencers.
	
	Article by Steve Coffey titled “Internet Audience Measurement: A Practitioner View” teaches Internet audience measurement data by knowing the patterns of consumer behavior, how consumers interact with a particular site or group of sites, can help site managers make decisions that improve the traffic flow and objective of the site tremendously.

	WO 2006/003585 A1 teaches viewers perceive interesting commercials as information rather than advertising. Highly targeted commercials tend to be interesting to the viewers for which they are targeted. If the viewer finds the subject matter of the commercial interesting, there is a high probability that the viewer will watch the commercial given the opportunity.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of contact
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688